DETAILED ACTION
This action is responsive to the amendments filed on 3/8/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 3/8/2022, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of Applicant’s filed amendments.  Thus, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 20; the present invention is directed to a Power over Data Lines (PoDL) circuit (and method thereof), comprising: a DC power supply having a first terminal DC-coupled to a first conductor and a second terminal DC-coupled to a second conductor, wherein the first conductor and second conductor are for supplying DC power and differential data to a powered device (PD); a first transceiver having a first terminal and a second terminal, the first transceiver for transmitting differential data signals over the first conductor and the second conductor and receiving differential data signals from the first conductor and the second conductor; a center-tapped first transformer having a primary winding coupled across the first terminal and the second terminal of the first transceiver; a first AC-coupling capacitor coupled in series with the first conductor, the first transformer having a first secondary winding coupled between the first AC-coupling capacitor and a center tap of The limitations of the independent claims as filed by Applicant on 3/8/2022 are each incorporated by reference into this section of this Office action.

	With respect to independent claim 13; the present invention is directed to a Power over Data Lines (PoDL) circuit connected to a first conductor and a second conductor, wherein a circuit supply having a first DC voltage is coupled across the first conductor and the second conductor, the circuit comprising: a first RC termination circuit coupled to the first conductor, wherein the first RC termination circuit includes a first resistor and a second resistor connected in series between the first conductor and a first node having a second DC voltage of approximately one half of the first DC voltage, and a first capacitor coupled in parallel to the second resistor; a second RC termination circuit coupled to the second conductor, wherein the second RC termination circuit includes a third resistor and a fourth resistor connected in series between the second conductor and the first node having the second DC voltage and a second capacitor coupled in parallel to the fourth resistor, and wherein the first RC termination circuit and the second RC termination circuit are coupled to a reference voltage via a third capacitor.  
	With respect to independent claims 1, 13, and 20; the closest prior art of record are Chen et al. (US 2004/0239465: previously cited), Thomson et al. (US 2007/0077819: previously cited), and Chiappe et al. (USPN 6,492,880: previously cited); where each of these reference shows a similar PoDL circuit, system, and method.  Where the merits of the Chen et al., Thomson et al., and Chiappe et al. references were addressed in the FAOMs mailed on 12/9/2021 (all of which is incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Chen et al., Thomson et al., and Chiappe et al. references), fail(s) to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):

1.	A Power over Data Lines (PoDL) circuit, comprising: 
	a DC power supply having a first terminal DC-coupled to a first conductor and a second terminal DC-coupled to a second conductor, wherein the first conductor and second conductor are for supplying DC power and differential data to a powered device (PD); 
	a first transceiver having a first terminal and a second terminal, the first transceiver for transmitting differential data signals over the first conductor and the second conductor and receiving differential data signals from the first conductor and the second conductor; 
	a center-tapped first transformer having a primary winding coupled across the first terminal and the second terminal of the first transceiver; 
a first AC-coupling capacitor coupled in series with the first conductor, the first transformer having a first secondary winding coupled between the first AC-coupling capacitor and a center tap of the first transformer; 
	a second AC-coupling capacitor coupled in series with the second conductor, the first transformer having a second secondary winding coupled between the second AC-coupling capacitor and the center tap of the first transformer; and 
	a first voltage divider coupled to the DC power supply, the first voltage divider generating a first divided voltage of approximately one half of a voltage output by the DC power supply, wherein the first divided voltage is applied to the center tap of the first transformer.

13.	A Power over Data Lines (PoDL) circuit connected to a first conductor and a second conductor, wherein a circuit supply having a first DC voltage is coupled across the first conductor and the second conductor, the circuit comprising: 
	a first RC termination circuit coupled to the first conductor, wherein the first RC termination circuit includes a first resistor and a second resistor connected in series between the first conductor and a first node having a second DC voltage of approximately one half of the first DC voltage, and a first capacitor coupled in parallel to the second resistor; 
	a second RC termination circuit coupled to the second conductor, wherein the second RC termination circuit includes a third resistor and a fourth resistor connected in series between the second conductor and the first node having the second DC voltage and a second capacitor coupled in parallel to the fourth resistor, and 
	wherein the first RC termination circuit and the second RC termination circuit are coupled to a reference voltage via a third capacitor.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/20/2022